                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  JAMES MYRON MITCHELL and                       )
  LATISHA SHANA MENIFEE,                         )        Case No. 1:19-cv-305
                                                 )
         Plaintiffs,                             )        Judge Travis R. McDonough
                                                 )
  v.                                             )        Magistrate Judge Christopher H. Steger
                                                 )
  HAMILTON COUNTY GOVERNMENT,                    )
  DANIEL WILKEY individually and in his          )
  official capacity as Deputy Sheriff for        )
  Hamilton County Government, and                )
  BOBBY BREWER individually and in his           )
  official capacity as Deputy Sheriff for        )
  Hamilton County Government                     )
                                                 )
         Defendants.                             )


                                             ORDER


        On December 10, 2019, Chief United States District Judge Pamela L. Reeves temporarily

 granted Defendants Wilkey and Brewer’s motion to stay the proceedings and ordered that this

 case be stayed for ninety days. (Doc. 14.) On January 6, 2020, this case and others related to it

 were reassigned to the undersigned. (Doc. 15.) For the sake of efficiency in managing this and

 the related cases, the stay on this case is hereby LIFTED. In addition, the Court GRANTS IN

 PART AND DENIES IN PART Defendants Wilkey and Brewer’s motion for extension of time

 to respond to the complaint (Doc. 5). All Defendants are ORDERED to answer the complaint

 on or before February 19, 2020.

        SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE



Case 1:19-cv-00305-TRM-CHS Document 17 Filed 02/06/20 Page 1 of 1 PageID #: 111
